Citation Nr: 1027633	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-36 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder 
disability.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the above claims.

The issue of service connection for a right shoulder disability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
Veteran currently has left ear hearing loss for VA disability 
purposes.

2.  Right ear hearing loss did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 
3.385 (2009).

2.  The criteria for entitlement to service connection for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Impaired hearing will be considered to be a disability if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater than 
25 decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss.  


The service treatment records show that the Veteran's hearing was 
within normal limits according to VA standards on entrance to 
service and at separation.  

During a VA audiology consult in March 2007, the Veteran was 
found to have hearing within normal limits in the left ear.  The 
Veteran was found to have hearing loss in the right ear.  Tests 
showed mild hearing loss at 250 Hz sloping to moderate hearing 
loss at 500 Hz rising to normal at 2000 to 4000 Hz.  Conductive 
loss was noted at 250 to 500 Hz and all other loss was found to 
be sensorineural hearing loss.  

In June 2008, the Veteran was provided a VA examination.  The 
Veteran described having problems hearing with only his right ear 
that began around 1980 and stated that he had no problems with 
his left ear hearing.  The Veteran gave a history of noise 
exposure with possible use of hearing protection and denied 
having occupational or recreational noise exposure.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
35
40
55
LEFT
25
15
15
20
25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 94 percent in the left ear.  Testing 
using insert earphones revealed a moderately-severe rising to 
mild then sloping to severe mixed hearing loss in the right ear 
and hearing sensitivity within normal limits in the left ear.  
The Veteran was diagnosed as having hearing within normal limits 
in the left ear and moderately-severe rising to mild sloping to 
moderately-severe mixed hearing loss in the right ear.  The 
examiner commented that hearing loss was not present at 
separation from service, but provided no opinion as to etiology 
of the currently diagnosed right ear hearing loss.

In March 2009, the Veteran was provided another VA examination.  
The Veteran reported inservice noise exposure of large weapons 
demonstration with questionable use of ear protection and right 
hand gunfire.  Following service, the Veteran worked in truck 
driving, yard work, and cable twisting company tow driving.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
60
50
60
LEFT
20
25
15
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  Test results summary showed that the 
Veteran's right ear hearing loss was conductive.  The Veteran's 
left ear hearing was found to be normal.  The examiner opined 
that the right ear hearing loss was not caused by or the result 
of noise trauma during military service.  The examiner explained 
that large air-bone gaps were identified in the right ear on 
examination and, therefore, the right ear hearing loss identified 
during the examination was not caused by or a result of noise 
trauma during service.

In this case, the evidence of record shows that the Veteran does 
not currently have hearing loss as defined by 38 C.F.R. § 3.385 
in the left ear.  All examinations show normal hearing according 
to VA standards in the left ear.  In the absence of a current 
disability, there cannot be a grant of service connection.  
Brammer, 3 Vet. App. at 225.  As there is no competent evidence 
showing current left ear hearing loss disability as defined by 
38 C.F.R. § 3.385, the Veteran's claim for service connection for 
left ear hearing loss must be denied.  

The Board further finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for right ear hearing loss.  The March 2009 VA examiner provided 
a definitive opinion that the Veteran's current right ear hearing 
loss was not related to noise exposure in active service, 
explaining that the Veteran's current hearing loss was conductive 
and large air-bone gaps were identified in the right ear on 
examination.  The opinion was based upon review of the claims 
file and a physical examination, and is found to be persuasive.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board 
notes that the March 2007 VA audiologic consult found that the 
Veteran had both conductive and sensorineural hearing loss in the 
right ear.  However, no support for these findings was provided.  
In addition, the record still lacks competent evidence of record 
linking the current hearing loss of the right ear to any incident 
of service.  Therefore, service connection for the Veteran's 
right ear hearing loss is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim for 
bilateral hearing loss and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated August 2007.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  In March 2010, the Veteran was 
scheduled for a hearing at the RO before the undersigned, but he 
withdrew that request.  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is required before 
the issue of entitlement to service connection for a right 
shoulder disability can be adjudicated.  Specifically, it is 
determined that another opinion is necessary, for the reasons 
discussed below.

During the March 2009 VA examination, the Veteran stated that he 
injured his right shoulder during training in 1968 when he fell 
from monkey bars.  He stated that he never went to sick call 
specifically for his right shoulder, but felt that it gradually 
worsened and stiffened during service.  His shoulder problems 
worsened after leaving service and he had been treated for his 
shoulder disability for the past 10 years.  He stated that he 
suffered no subsequent injury.  In reviewing the evidence of 
record, the examiner noted that the record contained one note 
from May 1968 indicating that the Veteran had been given a 
profile for an injury to his right index finger and had surgical 
treatment of that injury, though the note made no direct 
reference to a right shoulder injury.  The Veteran was diagnosed 
as having degenerative joint disease and impingement syndrome of 
the right shoulder.  The examiner opined that it was more likely 
than not that the Veteran's present shoulder problems can be 
related to his military service.  The examiner explained that the 
service treatment records document an injury to the right upper 
extremity in May 1968, which would corroborate the clear and 
consistent history of a right shoulder injury given by the 
Veteran.  Additionally, the mechanism of the injury as described 
was also appropriate to the long-term effects suffered by the 
Veteran and the Veteran clearly stated that he never presented to 
sick call for his right shoulder during service.  

In July 2009, the March 2009 examiner provided another opinion at 
the request of the RO.  The examiner stated that he was unable to 
find any reference to the right shoulder on review of the service 
treatment records.  He further stated that it would appear that 
there was no relationship in time between the injury noted to the 
right finger and the injury noted to the right shoulder by the 
Veteran as the finger injury occurred five years prior to 
service.  The examiner did not change his opinion, however, 
explaining that the Veteran did not present to sick call and the 
service treatment records appeared to be incomplete.  Based on 
the Veteran's provided history, the examiner offered no change to 
the previous opinion.  

The Board finds the VA examiner's opinion to be inadequate.  The 
positive opinion was initially based on an incorrect finding that 
the Veteran injured a finger of his right hand during service.  
Service treatment records clearly show that the May 1968 surgery 
was to correct a deformity that pre-existed service.  No injury 
was ever documented in service.  The examiner noted this error in 
his July 2009 opinion, but stated that he would not change the 
opinion previously provided based on the Veteran's reported 
history of an inservice shoulder injury.  The Veteran's reported 
history, however, is not supported by the evidence of record, 
which shows no complaints or findings of a shoulder disability at 
separation from service and the earliest medical record of a 
right shoulder disability following service is dated August 2006.  
Although the Veteran is competent to report that he was injured 
in service and that he had shoulder problems during and after 
service, the evidence of record contradicts his statements.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical opinion is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Furthermore, the Veteran stated during the March 2009 VA 
examination that he was receiving medical treatment for 10 years 
for his right shoulder disability.  The earliest medical 
treatment record contained in the claims file is dated August 
2006.  Therefore, the AMC/RO should make arrangements to obtain 
any medical treatment records pertaining to the Veteran's right 
shoulder disability on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names 
and addresses of all medical care providers 
who treated the Veteran for his right 
shoulder disability.  After securing the 
necessary release(s), obtain these records, 
including any additional VA treatment 
records.  If these records are not 
available, a negative reply is 
required.

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the Veteran's right 
shoulder disability.  The claims file 
must be made available to the examiner 
for review prior to the examination.  

Based on the examination and review of the 
record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent probability) 
that any current right shoulder disability 
had its onset during active service or is 
related to any in-service disease or 
injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


